DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on January 20, 2021. 
Claim 13 has been amended. 
Claims 13-23 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 13, Applicant argues that McKim fails to disclose wherein radiation rays generated by a radiation source pass through the opening along a direction substantially perpendicular to the first direction (Applicant states is the x-axis) and the second direction (applicant states that this is the z-axis) and impinge on a detector. However, the radiation source is passively claimed. Therefore the radiation rays generated by the radiation source is considered intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. McKim discloses collimating in at least one direction (horizontal or vertical) which is perpendicular to the first and second direction in [0033]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (U.S. 2010/0202591) in view of Ihklef (U.S. 2017/0209106).
Regarding claim 13:
McKim discloses a collimator, comprising:
 an opening (Fig. 2-6, collimator with openings; [0028] and [0033]), the opening having a plurality of opening widths ([0030]-[0035], openings have widths) along a first direction ([0033], z-axis) and a plurality of opening lengths along a second direction ([0030]-[0035], openings length), the plurality of opening widths including a first opening width and a second opening width (Figs. 3-7, collimator has two opening width), the first opening width corresponding to at least one end of the collimator in the second direction (Fig. 6, plate 150 and plate 154 has openings), the second opening width corresponding to a middle section of the collimator in the second direction (Fig. 6-7, plate openings and channel 152), wherein radiation rays generated by a radiation source pass through the opening along a direction substantially perpendicular to the first direction and the second direction and impinge on a detector ([0033], collimates in the vertical or horizontal direction).
However, McKim fails to disclose the first opening width being smaller than the second opening width.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of McKim with the collimator measurements of Ihklef in order to increase image quality by improving focal spot positioning (Ihklef; [0030]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of McKim and Ihklef discloses the collimator of claim 13, wherein the collimator includes a blade (McKim; [0033], plate). 
Regarding claim 15:
The combination of McKim and Ihklef discloses the collimator of claim 14, wherein the blade incudes a protrusion at at least one end in the second direction (McKim; [0033], protrusions; Ihklef: Fig. 6, protrusions 612, and the protrusion protrudes into the opening (McKim; [0039], protrusions; Ihklef: Fig. 6, protrusions 612 go in to aperture 608 and 620).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of McKim with the collimator measurements of Ihklef in order to increase image quality by improving focal spot positioning (Ihklef; [0030]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19:
The combination of McKim and Ihklef discloses the collimator of claim 13, wherein the opening is a substantially rectangular opening (McKim; Fig. 8, 174: Ihklef; Fig. 6, rectangular aperture), and at least one corner of the opening includes a protrusion protrudes into the opening (McKim: [0039], protrusions; Ihklef: Fig. 6, protrusions 612 go in to aperture 608 and 620).

Regarding claim 20:
The combination of McKim and Ihklef discloses the collimator of claim 13, wherein the collimator includes a pair of blocks (McKim; Fig. 8, 222) disposed opposite to each other, the pair of blocks define an opening (McKim; Fig. 8, 222 defines opening), and at least one end of a block of the pair of blocks includes a protrusion protrudes into the opening (McKim; [0036]-[0037], and [0039], protrusions).
Regarding claim 21:
The combination of McKim and Ihklef discloses the collimator of claim 13, wherein the collimator is made of a material for shielding X-ray (McKim; [0024]).
Claims 16-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (U.S. 2010/0202591) in view of Ihklef (U.S. 2017/0209106) as applied to claim 13 above, and further in view of Demianovich (U.S. 2013/0336448).
Regarding claim 16:
The combination of McKim and Ihklef discloses the collimator of claim 13.
However, the combination of McKim and Ihklef fails to disclose wherein the collimator is an anti-scatter grid.
Demianovich teaches wherein the collimator is an anti-scatter grid ([0056], reduce scatter). 

Regarding claim 17:
The combination of McKim, Ihklef, and Demianovich discloses the collimator of claim 16, wherein the anti-scatter grid includes a plurality of sub-openings (Demianovich; [0056], multiple plates), and the plurality of sub-openings (Demianovich; [0056], multiple plates) are configured corresponding to a plurality of detection units of a detector (Demianovich; [0057], [0072]-[0075], collimator aperture matches detector elements).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of McKim and Ihklef with the anti-scatter grid of Demianovich in order to improve beam shaping and dose management by reducing radiation exposure (Demianovich; [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18:
The combination of McKim, Ihklef, and Demianovich discloses the collimator of claim 17, wherein the anti-scatter grid includes a body (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator) and a plurality of protrusions (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions), the plurality of protrusions are located at an edge of the body (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions) and extend along the first direction (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of McKim and Ihklef with the anti-scatter grid of Demianovich in order to improve beam shaping and dose management by reducing radiation exposure (Demianovich; [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 22:
The combination of McKim, Ihklef, and Demianovich discloses the collimator of claim 17, wherein a length of each of the plurality of protrusion is the same (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions) as or smaller than a length of each of the plurality of sub-opening in the second direction (Demianovich; [0063], Collimator is tuned based on imaging widths).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of McKim and Ihklef with the anti-scatter grid of Demianovich in order to improve beam shaping and dose management by reducing radiation exposure (Demianovich; [0027]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 23:
The combination of McKim, Ihklef, and Demianovich discloses the collimator of claim 17, wherein the plurality of protrusions are removably attached to the body (Demianovich; [0029] and [0063], Collimator is tuned based on imaging widths with movable plates).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884